Citation Nr: 1131302	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  10-00 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2008 rating decision of the VA Regional Office (RO) in New Orleans, Louisiana.

The claim is being reopened but the issue of service connection for hepatitis C on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Entitlement to service connection for hepatitis C was denied by an August 2005 RO decision.  The Veteran did not perfect a timely appeal.

2. The evidence received since the August 2005 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating his claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1. The August 2005 RO decision that denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. Evidence received since the August 2005 RO decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim, which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Veteran's claim of entitlement to service connection for hepatitis C was initially denied by an August 2005 RO decision on the grounds that there was no evidence showing that hepatitis C was incurred in, caused by, or aggravated by service.  It noted that there was no evidence that he was exposed to risk factors.  He was notified of the August 2005 decision and of his appellate rights by a letter dated November 8, 2005.  The delay in notification was a result of the closure of the New Orleans RO due to Hurricane Katrina.  

The Veteran did not perfect a timely appeal.  He filed a notice of disagreement in August 2006, and a statement of the case was issued on December 12, 2006.  His substantive was not timely filed as it was received on February 26, 2007.  He was notified in March 2007 that his substantive appeal was not timely and that consequently the August 2005 rating decision was final.  He did not appeal the timeliness determination.  Therefore, the August 2005 RO decision is final.  

At the time of the August 2005 RO decision, the evidence of record included the available service treatment records, private treatment records dated in 1993 and 1994 that showed a diagnosis of hepatitis C, and a May 2005 statement from the Veteran indicating he did not have any risk factors for hepatitis C.

The Veteran filed a petition to reopen his claim of entitlement to service connection for hepatitis C in February 2008.  Evidence obtained since the August 2005 RO decision includes a document from the Social Security Administration (SSA) entitled "disability determination rationale" which indicated that the Veteran was receiving SSA benefits due in part to hepatitis C; a May 2008 lay statement from a fellow servicemember who reported that he and the Veteran came down with histoplasmosis in service; private treatment records dated in 1993, 1994, 1996, and 2007 showing treatment for hepatitis C; VA treatment records dated in 2007 and 2008 showing treatment for hepatitis C.

Significantly, a written statement dated November 30, 2007, from B. L. Craig, M.D. stated:

I have reviewed the medical records of [the Veteran] and examined him today.  While serving in the United States Army at Fort Kobbe in Panama in 1976, [the Veteran] became sick with an infectious disease and was sent home to recuperate from March 3 through April 15.  He was later diagnosed with Hepatitis C.  He now has chronic Hepatitis and is disabled.  His disease may have been dormant from 1976 through 1992.  His disease may be service connected.

Significantly, this medical opinion tends to show that the Veteran may have had hepatitis C in service and that it may have been dormant until 1992.  This evidence is new in that it had not previously been submitted.  It is also material insofar as it relates to a previously unestablished fact necessary to substantiate the claim; specifically, evidence indicating that hepatitis C began in service.  The additional evidence being both new and material, the claim for entitlement to service connection for hepatitis C is reopened. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Because the Board is reopening the claim, no further discussion of VA's duties to notify and assist is necessary.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hepatitis C is reopened.  The appeal is granted to this extent.


REMAND

Having reopened the claim, the Board finds that a remand is needed to address the claim on the merits.  Specifically, in April 2008, the Veteran submitted a single sheet of paper prepared by SSA which indicated that he was in receipt of benefits apparently due in part to his current hepatitis C.  Neither a complete decision regarding this award nor any of the medical records used in the decision are associated with the claims file.

The Board finds that records held by the SSA may help the Veteran substantiate his claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Hence, on remand, efforts to obtain the SSA records must be made until the records are either obtained or it is determined that the records do not exist or that continuing efforts would be futile.  38 U.S.C.A. § 5103A; Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

In addition, a medical opinion which addresses the etiology of the Veteran's hepatitis C would assist the Board in adjudicating the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the VAMC Alexandria for the period from August 2008 to the present.

2.  Obtain from the SSA the records pertinent to the Veteran's claim and/or award of SSA disability or SSI benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

3.  Schedule the Veteran for an examination.  The examiner is asked to address the following:

* Is it at least as likely as not (i.e., probability of 50 percent or more), that the Veteran's hepatitis C is related to service; and

* Is there any evidence of record which is consistent with dormant hepatitis C prior to 1992?

A complete rationale for all opinions should be provided.  If any opinion is unable to be provided, the examiner should so state the reasons why such an opinion cannot be given.

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology.

Then, review the claims folder and ensure that all of the foregoing development has been completed in full. If any development is incomplete, appropriate corrective action is to be implemented.  If the medical report does not include adequate responses to the opinions requested, it must be returned for corrective action. 

4.  Following the above, readjudicate the Veteran's claim for service connection for hepatitis C.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


